     Case 3:21-cv-00502-B Document 1 Filed 03/04/21               Page 1 of 6 PageID 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STEEL, PAPER AND                         §
FORESTRY, RUBBER,                               §
MANUFACTURING, ENERGY, ALLIED                   §
INDUSTRIAL AND SERVICE WORKERS                  §
INTERNATIONAL UNION, AFL-                       §
CIO·CLC and LOCAL UNION NO. 216M,               §
                                                §
                  Plaintiffs,                   §      CIVIL ACTION NO. 3:21-CV-502
                                                §
                                                §
v.                                              §
                                                §
JOHNS MANVILLE,

              Defendant.

                ORIGINAL COMPLAINT TO COMPEL ARBITRATION

       PLAINTIFFS United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied

Industrial and Service Workers International Union, AFL-CIO·CLC (“USW”) and Local Union

No. 216M (“Local 216M,” collectively “Union”) hereby complain against Defendant Johns

Manville (“JM” or “Company”), and for their cause of action would respectfully show this Court

as follows:

                          I.     INTRODUCTION AND PARTIES

       1.     This action arises under the Labor Management Relations Act (“LMRA”)

§ 301(a), as amended, 29 U.S.C. § 185(a), to compel JM to arbitrate a grievance pursuant to a

Collective Bargaining Agreement (“CBA”).

       2.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and

1337 and § 301 of the LMRA, as amended, 29 U.S.C. § 185. Venue is proper in this Court

pursuant to 29 U.S.C. § 185(a) and 28 U.S.C. § 1391.
     Case 3:21-cv-00502-B Document 1 Filed 03/04/21                  Page 2 of 6 PageID 2



         3.    The USW and Local 216M are labor organizations, within the meaning of the

LMRA, existing in whole or in part for the purpose of representing employees in connection with

wages, hours, and other terms and conditions of employment in negotiations with employers.

The USW and Local 216M are engaged in representing employees of JM in Cleburne, Texas,

within the territorial jurisdiction of this Court, and Local 216M maintains an office in Cleburne,

Texas.

         4.    Defendant Johns Manville is a corporation headquartered at 717 17th Street,

Denver, CO 80202. JM operates a manufacturing facility at 200 West Industrial Boulevard,

Cleburne, TX 76033. JM is an employer in an industry affecting commerce within the meaning

of 29 U.S.C. § 152(2), (6), and (7). JM may be served with summons and complaint by serving

its registered agent, THE PRENTICE-HALL COPORATION SYST, 211 E. 7th Street, Suite

620, Austin, TX 78701-3218.

         5.    The Union and the Company are parties to a Collective Bargaining Agreement

(“CBA”), effective February 19, 2018, through February 21, 2022. A copy of the CBA is

attached to this Complaint as Exhibit 1.

                                           II.    FACTS

         6.    Article 6 of the CBA, Management Rights, provides that “[t]he Company shall

not exercise any of the rights reserved to it in an arbitrary or capricious manner.”

         7.    Article 26 of the CBA sets forth a five-step grievance procedure culminating in

arbitration. The grievance procedure applies to “any dispute involving the interpretation or

alleged violation of the terms of this Agreement” that “occur[s] between the Company and any

employee and/or the Union.”




                                                 2
     Case 3:21-cv-00502-B Document 1 Filed 03/04/21                  Page 3 of 6 PageID 3



        8.      On the night of July 27, 2020, the Company did not allow employee Corey

Attaway to work his scheduled shift, based on a rumor that Attaway had tested positive for

COVID-19 or had symptoms of COVID-19.

        9.      On August 5, 2020, the Union filed a timely grievance alleging that the Company

had violated the CBA by denying Attaway the opportunity to work his scheduled shift based on

an unsubstantiated rumor. The grievance alleged a violation of “unjust cause & any article that

may apply.” A true and correct copy of this grievance is attached as Exhibit 2.

        10.     The grievance was processed through the steps of the grievance procedure, and

the Company denied the grievance at each step. A true and correct copy of the Company’s 4th

Step answer is attached is Exhibit 3.

        11.     By letter dated November 13, 2020, from USW Staff Representative (formerly

GMP Council Vice President) Brenda Scotland (Scotland) to Company Human Resources

Manager Leslie Boyd, the Union notified the Company that the grievance was being moved to

arbitration. A true and correct copy of this letter is attached as Exhibit 4. By letter dated

November 27, 2020, from Scotland to JM Corporate Human Resources Director Cathy Ouelette

(Ouelette), the Union demanded arbitration of the grievance. A true and correct copy of this

letter is attached as Exhibit 5.

        12.     The Union sent a request for a panel of arbitrators to the Federal Mediation and

Conciliation Service (“FMCS”). On December 7, 2020, FMCS sent the requested panel to

Ouelette and Scotland. A true and correct copy of this panel is attached as Exhibit 6.

        13.     By letter dated December 15, 2020, from JM Labor and Employment Attorney

Lauren Polk (Polk), the Company notified FMCS that it believed the grievance was not




                                                  3
     Case 3:21-cv-00502-B Document 1 Filed 03/04/21                 Page 4 of 6 PageID 4



arbitrable because the grievance raised an issue outside of the CBA. A true and correct copy of

this letter is attached as Exhibit 7.

        14.     By letter dated December 21, 2020, from Union Counsel Fred Greenberg

(Greenberg) to JM Counsel Polk, the Union explained to the Company that the grievance

asserted a violation of the CBA because the grievance alleged JM had acted “in an arbitrary and

capricious manner, and without just cause, in imposing a testing requirement on the grievant and

refusing him the right to report to work causing him to suffer financial damages. Such a claim is

the essence of the grievance and arbitration process.” A true and correct copy of this letter is

attached as Exhibit 8.

        15.     By email dated January 12, 2021, from JM Counsel Stephanie Padilla (Padilla) to

Union Counsel Greenberg, Padilla advised that she would look into the matter, and expressed the

view that the Union might not have all the relevant facts. A true and correct copy of this email is

attached as Exhibit 9.

        16.     The Union did not hear anything from the Company about this matter for

approximately three weeks. By letter dated February 1, 2021, from Union Counsel Sasha

Shapiro (Shapiro) to Company Counsel Padilla, the Union reiterated its position that the

grievance alleged a violation of the CBA, and was therefore arbitrable. A true and correct copy

of this letter is attached as Exhibit 10.

        17.     By email dated February 17, 2021, from Company Counsel Padilla to Union

Counsel Shapiro, the Company set forth a version of the underlying facts that contradicted the

Union’s version, and again expressed the view that the grievance was not arbitrable. A true and

correct copy of this email is attached as Exhibit 11.




                                                 4
      Case 3:21-cv-00502-B Document 1 Filed 03/04/21                  Page 5 of 6 PageID 5



                         III.    ACTION TO COMPEL ARBITRATION

        18.     Defendant JM’s refusal to arbitrate the grievance violates the CBA and thwarts

the peaceful and orderly procedures for settlement of disputes that the parties contemplated and

provided for in the CBA.

        19.     Plaintiffs and the grievant do not have an adequate remedy at law, are suffering,

and will continue to suffer immediate damage and irreparable injury unless Defendant is ordered

to comply with the arbitration provision contained in the CBA.

        20.     Defendant JM’s refusal to arbitrate the grievance is based on a deliberate

mischaracterization of the grievance. Defendant JM’s refusal to arbitrate the grievance is

therefore in bad faith, and Plaintiffs are therefore entitled to their reasonable attorneys’ fees

incurred in this litigation.

        WHEREFORE, Plaintiffs respectfully request that this Court:

        A.      Enter a judgment requiring Defendant to proceed to arbitration of the above-

described grievance under the provisions of the CBA, and declare that Defendant has breached

its obligation in failing to do so;

        B.      Award to the Plaintiffs their costs and reasonable attorneys’ fees incurred in

litigation of this action because of the Defendant’s unjustified refusal to comply with the CBA;

and

        C.      Issue such other relief as may be just and proper.




                                                   5
    Case 3:21-cv-00502-B Document 1 Filed 03/04/21      Page 6 of 6 PageID 6



DATED: March 4, 2020

                             Respectfully submitted,


                             By: /s/ Joseph H. Gillespie
                                  Joseph H. Gillespie
                                  Email: joe@gillespiesanford.com
                                  Texas Bar No. 24036636
                                  GILLESPIE SANFORD LLP
                                  4803 Gaston Ave.
                                  Dallas, Texas 75246
                                  Tel.: (214) 800-5111
                                  Fax: (214) 838-0001

                                 and

                                 Bruce Fickman
                                 Associate General Counsel
                                 Texas Bar No. 06056300
                                 bfickman@usw.org
                                 Sasha Shapiro (pro hac vice to follow)
                                 Assistant General Counsel
                                 PA Bar No. 208571
                                 sshapiro@usw.org
                                 USW
                                 60 Blvd. of the Allies, Room 807
                                 Pittsburgh, PA 15222
                                 412-562-2549
                                 412-562-2429 (fax)

                                ATTORNEYS FOR PLAINTIFFS




                                       6
